  Case 13-34066         Doc 67     Filed 01/07/19 Entered 01/07/19 07:23:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-34066
         Sasha T Powell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/27/2013.

         2) The plan was confirmed on 12/17/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/05/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/24/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $27,600.00.

         10) Amount of unsecured claims discharged without payment: $95,008.98.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-34066       Doc 67        Filed 01/07/19 Entered 01/07/19 07:23:35                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $25,986.88
       Less amount refunded to debtor                             $26.49

NET RECEIPTS:                                                                                   $25,960.39


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,801.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,128.83
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,929.83

Attorney fees paid and disclosed by debtor:                  $199.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
CERTIFIED SERVICES INC           Unsecured      2,241.00            NA              NA            0.00        0.00
Check into Cash                  Unsecured         230.00           NA              NA            0.00        0.00
CHECK N GO                       Unsecured         400.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00      6,805.88        6,805.88        136.12         0.00
COMCAST                          Unsecured         644.00           NA              NA            0.00        0.00
COMCAST                          Unsecured      1,175.00            NA              NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured      1,283.00       1,283.18        1,283.18          25.66        0.00
CREDIT MANAGEMENT LP             Unsecured         239.00           NA              NA            0.00        0.00
DEVRY INC                        Unsecured            NA       2,161.45        2,161.45          43.23        0.00
FERTILITY CENTERS OF ILLINOIS    Unsecured         400.00      2,440.42        2,440.42          48.81        0.00
GENESIS CLINICAL LAB             Unsecured          22.00           NA              NA            0.00        0.00
Integris                         Unsecured         155.00           NA              NA            0.00        0.00
KAPLAN UNIVERSITY                Unsecured      1,300.00            NA              NA            0.00        0.00
Loyola Univ Health System        Unsecured          71.00           NA              NA            0.00        0.00
LOYOLA UNIVERSITY MEDICAL CTR    Unsecured      1,148.00            NA              NA            0.00        0.00
LVNV FUNDING                     Unsecured            NA         320.28          320.28           6.41        0.00
LVNV FUNDING                     Unsecured            NA         173.32          173.32           3.47        0.00
LVNV FUNDING                     Unsecured            NA         327.81          327.81           6.56        0.00
M3 FINANCIAL SVCS                Unsecured           8.00           NA              NA            0.00        0.00
MERCHANTS CREDIT GUIDE CO        Unsecured          72.00           NA              NA            0.00        0.00
MIDLAND FUNDING LLC              Unsecured      1,174.00       1,174.19        1,174.19          23.48        0.00
MWRD EMPLOYEES CREDIT UNION      Unsecured      2,000.00       2,036.99        2,036.99      2,036.99         0.00
NCO FINANCIAL SYSTEMS            Unsecured         100.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         735.00        890.73          890.73          17.81        0.00
PRA RECEIVABLES MGMT             Unsecured     13,199.00     13,199.55        13,199.55        263.99         0.00
RUDY SABBAGHA MD                 Unsecured          38.00           NA              NA            0.00        0.00
SANTANDER CONSUMER USA           Unsecured      5,000.00            NA              NA            0.00        0.00
SANTANDER CONSUMER USA           Secured       13,000.00     21,919.28        15,470.66     15,470.66    2,375.59
SPRINT NEXTEL                    Unsecured         512.00        512.35          512.35          10.25        0.00
ST IL TOLLWAY AUTHORITY          Unsecured     16,000.00     28,076.35        28,076.35        561.53         0.00
Stellar Rec                      Unsecured         101.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-34066        Doc 67     Filed 01/07/19 Entered 01/07/19 07:23:35                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
T MOBILE                       Unsecured         523.00           NA           NA             0.00        0.00
T MOBILE                       Unsecured         352.00           NA           NA             0.00        0.00
TCF BANK                       Unsecured         255.00           NA           NA             0.00        0.00
TCF BANK                       Unsecured         255.00           NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured         216.00      9,176.00     9,176.00            0.00        0.00
US DEPT OF EDUCATION           Unsecured            NA       3,030.28     3,030.28            0.00        0.00
US DEPT OF EDUCATION           Unsecured     11,284.00     11,475.51     11,475.51            0.00        0.00
VILLA PARK POLICE              Unsecured         500.00           NA           NA             0.00        0.00
VILLAGE OF CALUMET PARK        Unsecured         250.00           NA           NA             0.00        0.00
Village of Mount Prospect      Unsecured          30.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                         $15,470.66         $15,470.66              $2,375.59
      All Other Secured                                    $0.00              $0.00                  $0.00
TOTAL SECURED:                                        $15,470.66         $15,470.66              $2,375.59

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $83,084.29           $3,184.31                  $0.00


Disbursements:

        Expenses of Administration                          $4,929.83
        Disbursements to Creditors                         $21,030.56

TOTAL DISBURSEMENTS :                                                                       $25,960.39




UST Form 101-13-FR-S (09/01/2009)
  Case 13-34066         Doc 67      Filed 01/07/19 Entered 01/07/19 07:23:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
